     Case 1:19-cv-11363-PGG-JLC Document 18 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JENNIFER CALCANO,

                         Plaintiff,
                                                                ORDER
           - against -
                                                          19 Civ. 11363 (PGG)
NEW YORK CITY HOUSING
AUTHORITY, and GENE THOMAS
MITCHELL,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             The conference scheduled for June 25, 2020, is hereby adjourned sine die.


Dated: New York, New York
       June 2, 2020
